Mikoll, J. P.
(concurring in part and dissenting in part). I do not find the contention that plaintiff could have performed his work at ground level as determinative on the issue of whether he incurred an elevation-related injury implicating Labor Law § 240 (1). We have held that a plaintiff who subjects himself to an elevation-related risk does not forfeit the protection of Labor Law § 240 (1) (see, Bilderback v Agway Petroleum Corp., 185 AD2d 372, lv dismissed 80 NY2d 971).
Plaintiff was standing on the tow bar, between two stone *998carts, using it as a platform to perform the work of operating levers which opened the cart’s doors, permitting stone to fall on bare spots between train rails. Standing on the tow bar placed plaintiff 2xh to 3 feet above the railroad track at the time of the accident. When the levers jammed, plaintiff attempted to kick the doors open with his feet, the cart jolted and he fell off, suffering an injury to his leg which resulted in its eventual amputation.
His supervisor, Rocky Bradway, was actively supervising plaintiff at the jobsite. It was Bradway who ordered the work crew to use two stone carts at the same time because the workers were "falling behind schedule”. Normally a single cart was used. At the time of the accident Bradway was operating one of the carts. Two other workers walking behind the back cart were working its doors. Plaintiff was positioned between the first and second carts in order to operate the first cart’s doors by use of levers. He explained that he stood on the tow bar to avoid walking backward on the uneven terrain, sandwiched between two rolling cars filled with heavy loads of stone, all the while charged with operating two levers to release the stone. We note that Bradway did not direct plaintiff to perform his task other than in the manner he chose. Plaintiff did the work throughout the day without mishap. The accident occurred at 4:30 p.m.
Having received no instruction from his employer, plaintiff resorted to what he perceived to be the safest, m ost reasonable way to do the job. This accident was brought on by using two carts to drop stone instead of one and exposing plaintiff to a choice between two precarious situations. His election to use the tow bar was reasonable. Labor Law § 240 (1) requires liberal interpretation to safeguard employees who are not in a position to defend themselves. This plaintiff is entitled to the protection of the statute.
It is uncontested that no devices were furnished to plaintiff to secure him in his standing position on the tow bar. Under Labor Law § 240 (1) absolute liability is imposed on an owner or general contractor who fails to provide safety devices where the absence of such devices is a proximate cause of the injury to the worker. In the absence of the provision of any safety device, liability is mandated by Labor Law § 240 (1) (see, Zimmer v Chemung County Performing Arts, 65 NY2d 513, 524). A fortiori, even if no appropriate safety devices may exist, this fact does not defeat the owner’s liability under the statute (see, id.).
The hazard facing plaintiff was the possibility of falling off the tow bar onto the tracks below and into the path of a mov*999ing stone cart. The failure to supply a safety device was a proximate cause of plaintiffs fall and injury. The task clearly involved an elevation-related risk associated with the forces of gravity (see, Rocovich v Consolidated Edison Co., 78 NY2d 509, 514). Plaintiff established a breach of Labor Law § 240 (1). Summary judgment should have been granted to plaintiff and the matter remitted for trial on the issue of damages only. Ordered that the order is affirmed, with costs.